Citation Nr: 1415052	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-43 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to June 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for hypertension, bilateral hearing loss and tinnitus.  In June 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in September 2010. 

In February 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with these claims.  A review of the documents in Virtual VA reveals a transcript of the March 2013 hearing.  In addition, the Virtual VA file reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The Board's decision on the claim for service connection for hypertension is set forth below.  The claims for service connection for bilateral hearing loss and tinnitus are addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Hypertension was  not shown in service or for many years thereafter; there is no credible evidence of continuity of symptoms of hypertension during and since service; and there is no competent, probative evidence or opinion even suggesting that there exists a medical relationship between this disability and the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.   38 U.S.C.A.         §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a June 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2009 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records.  Also of record and considered in connection with this claim is the transcript of the February 2013 Board hearing, along with e various written statements provided by the Veteran, and by his representative, on his behalf.

Specifically as regards the Board hearing, it is noted that, in Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal which included service connection for hypertension.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony that he was treated for hypertension both during service and shortly after service.  He also testified that he had attempted to obtain private treatment records demonstrating treatment for hypertension both during and immediately after service but was informed by the providers that the records had been destroyed.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Here, nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to this claim was warranted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that the hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection

The Veteran contends that he was diagnosed with hypertension in 1982 and that he was given classes on diet changes and stress reduction at service discharge.  He also alleges that he was placed on blood pressure medication soon by a civilian physician either in 1982 or soon after service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as cardiovascular renal disease (to include hypertension), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for cardiovascular renal disease), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b)  pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, cardiovascular-renal disease is among the diseases listed in section 3.309(a).

Here, the Veteran's service treatment records reflect no complaint, finding, or diagnosis pertinent to hypertension during service.  No abnormalities with respect to this condition were noted in the May 1990 Report of Medical History or the report of discharge examination.

With respect to post-service medical records, the first evidence suggesting elevated blood pressure was in April 2010.  As noted above, there is nothing in the Veteran's service records to indicate that hypertension had its onset during service or shortly after service.  Rather, the first medical evidence suggestive of such a disability was in 2010, approximately 20 years after the Veteran separated from service.  Such is well beyond the one-year time period for establishing service connection for cardiovascular-renal disease, to include hypertension, on a presumptive basis.  See 38 C.F.R. §§  3.307, 3.309.   The Board also  points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for direct service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Further, the Veteran's contentions as to whether he was diagnosed and treated for hypertension during service have been inconsistent.  In a September 2010 substantive appeal, the Veteran wrote that he "was on high blood pressure medication at [his] exit physical."  He indicated in a June 2010 NOD that he had been diagnosed with hypertension by a civilian physician in 1982.  In addition, he testified during his February 2013 hearing that he was diagnosed with hypertension by a civilian doctor in 1982 and subsequently placed on high blood pressure medication.  However, in his May 1990 Report of Medical History, he reported that he was in "good" health, did not disclose that he was taking any medications and denied that he either currently had or that he ever had high or low blood pressure.  He further denied in the May 1990 Report of Medical History that he ever had any illness or injury other than those already noted and that he had consulted or been treated by clinics or physicians within the past five years for other than minor illnesses.  In addition, in a Health Questionnaire for Dental Treatment, the Veteran did not indicate that he suffered from high blood pressure; this document was signed by the Veteran in November 1987 and August 1989.  Such statements, which were made contemptuously with the Veteran's service, are inconsistent with the Veteran's subsequent assertions that he was diagnosed and treated for hypertension during service.  

The Board notes that the Veteran has generally asserted that his service treatment records do not reflect the diagnosis and treatment hypertension because he had been treated by a civilian physician for the condition and that these records have since been destroyed.  However, even assuming arguendo that these records existed and had been destroyed, such does not explain the Veteran's statements in his May 1990 Report of Medical History, including his denial a history of hypertension, his failure to report that he took any medication, his denial of ever having any illness other than those already noted and his denial that he had consulted with or had been treated with a physician.  In light of these contradictory statements, the Board finds that any assertions as to his in-service diagnosis and treatment for hypertension are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Here, the lack of any medical evidence (or credible lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

There also is no competent evidence or opinion even suggesting that there exists a medical nexus between the claimed hypertension and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  Furthermore, on this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's hypertension.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has arguably demonstrated that he has a current disability (hypertension), but there is nothing to indicate that the disability may be associated with an event, injury, or disease in service.  As previously discussed, there is no medical or other persuasive evidence which suggests that the current hypertension is related to service.

Moreover, in the absence of evidence of an in-service disease or injury, a remand of either of the above-referenced claim for an examination or to obtain an opinion as to the etiology of the Veteran's claimed hypertension would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility. In other words, any medical opinion which provided a nexus between the Veteran's hypertension and his service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim (i.e. that he was diagnosed and treated for hypertension during service) and which the Board has found to not be credible.  As indicated above, a medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal, 5 Vet. App. at 461; Swan, 5 Vet. App. at 233)).
Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's claimed hypertension.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

As for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's hypertension and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  .  The matter of the medical etiology of the disability here at issue is one within the province of trained medical  professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of hypertension is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.   Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the claim for service connection for hypertension must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for hypertension is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the claims for service connection for bilateral hearing loss and tinnitus is warranted.

The Veteran contends that his exposure to noise while in service has caused the claimed hearing loss and tinnitus, specifically his use of explosives as a combat engineer.  A December 2009 VA audiologist opined that the Veteran's bilateral hearing loss and tinnitus were not due to or a result of in-service noise exposure, as the Veteran's service treatment records showed no significant hearing shifts.  However, no rationale was provided with regard to the Veteran's claimed tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, in  describing the Veteran's left ear auditory acuity as "normal" at the time of his separation from service, he did not comment upon the significance, if any, of the fact that testing revealed a  pure tone threshold of 25 decibels at 6000 Hertz..  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that thresholds above 20 decibels are indicative of at least some degree of hearing loss).

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings--based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale--is needed to resolve the claims for service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.

Accordingly, the RO should forward the claims file to the audiologist who evaluated the Veteran in December 2009.  The RO should only arrange for further examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action to obtain6 further opinion on these claims, to ensure that the record is complete, and that all due process requirements are met, the RO should  give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A.  § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (2013)(amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The letter should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the VCAA See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 38 C.F.R.  § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claims.   

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the entire claims file, to include a complete copy of this REMAND, to the audiologist who provided the December 2009 opinion for an addendum opinion.

With respect to current hearing loss in each ear and tinnitus, for each such disability, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service. 

In rendering the requested opinion, the examiner should consider and discuss all relevant medical evidence and l lay assertions. 

With respect to left ear hearing loss, the examiner should comment upon the significance, if any of the fact that audiometric testing at separation revealed a pure tone threshold of 25 decibels at 6000 Hertz.

If the audiologist who provided the December 2009 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file.  Then, arrange for the Veteran to undergo another VA examination, by an audiologist or appropriate physician,  to obtain an opinion responsive to the question and comments noted above.

In such event, the contents of the entire claims file(paper and electronic), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must provide all examination findings and testing results (if any), along with the complete rationale for the conclusions reached.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

6.  If any e benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


